Citation Nr: 1013138	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and B.P.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1975 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the Veteran's claim.

In November 2009, the Veteran presented sworn testimony 
during a videoconference hearing, which was chaired by the 
undersigned.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

After having carefully considered the matter, and for 
reasons expressed immediately below, the Board finds that 
the Veteran's claim must be remanded for further 
development.  

The Veteran was afforded a VA examination in March 2005.  
Notably, he provided a history of injuring his back in 
service when he slipped going down steps, lost his footing, 
and fell down three to four steps.  He said he was seen by a 
Navy corpsman, given some ASA, and that he gradually got 
better.  However, he stated that his symptoms worsened after 
his discharge.  He endorsed chronic pain.  Following 
physical examination, which included X-ray studies, the 
Veteran was diagnosed as having degenerative disc disease of 
the lumbar spine.  His claims file was not made available to 
the examiner.  No opinion was provided as to whether or not 
the Veteran's degenerative disc disease was related to his 
in-service back injury.  

In short, the Board finds the March 2005 VA examination to 
be inadequate, and that another VA examination is warranted.  
Recognition is given to the fact that the March 2005 
examination was likely conducted to address the Veteran's 
claim for non-service connected pension benefits, which was 
filed concurrently with his claim for service connection.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that, once the Secretary undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided."  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 
C.F.R. § 4.2 (2009).

In addition to the foregoing, VA treatment records dated 
from 2001 to 2005 have been obtained and associated with the 
Veteran's claims folder.  However, the Veteran also reported 
VA treatment beginning in approximately 1990.  See the VA 
treatment record dated January 2001.  The Veteran has placed 
the weight of his argument on continuity of symptomatology 
and any such VA treatment records could potentially bolster 
his contentions.  Accordingly, the Board believes this 
evidence, if located, may be pertinent with respect to the 
issue on appeal.  

Finally, the Board notes that the Veteran's application for 
Social Security Administration (SSA) disability benefits has 
been obtained and associated with the VA claims folder.  A 
note on the September 2007 SSA response form indicated, 
"[t]his is all we have."  However, in the January 2008 
statement of the case (SOC), the RO appears to refer to 
medical evidence attached to the application which is not 
currently associated with the Veteran's claims folder.  
Accordingly, the RO should attempt to locate any missing SSA 
records and associate them with the Veteran's VA claims 
folder.  Specifically, the RO should make a second request 
to the SSA for the Veteran's records, including any and all 
decisional documents and medical records.  If no such 
records (aside from those already associated with the claims 
folder) can be located, the Veteran should be notified and a 
formal finding of unavailability as to the missing SSA 
records should be made.



Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Veteran through 
his representative and request that he 
identify any outstanding medical 
examination and treatment records 
pertaining the issue currently on 
appeal.  VBA should take appropriate 
steps to secure any outstanding VA 
treatment records dating from 1990 to 
present as well as any relevant medical 
records identified by the Veteran and 
associate them with the VA claims 
folder.  If no such records are 
available, the negative response should 
be noted in the VA claims folder.

2.	VBA should contact SSA for the purpose 
of obtaining any records from that 
agency that pertain to the Veteran's 
claim for disability benefits.  Any 
records so obtained should be 
associated with the Veteran's VA claims 
folder.  If the Veteran's complete SSA 
records are cannot be located, he 
should be so notified and a formal 
finding of unavailability should be 
made by the RO.

3.	After the above has been 
accomplished,.the Veteran should 
undergo a VA orthopedic examination to 
determine the most likely etiology of 
his low back disability.  The claims 
file must be made available to the 
examiner and the examiner should 
indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays, 
should be accomplished.  A rationale 
for any opinion expressed should be 
provided.



The examiner should specifically 
comment as to whether it is as likely 
as not (i.e., to at least a 50-50 
degree of probability) that the 
Veteran's degenerative disc disease of 
the lumbar spine is related to or was 
aggravated by service, to include his 
purported low back injury.  Rationale 
for any opinion should be provided 
along with citation to medical 
literature.  Further, if the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or 
she should state such and provide 
rationale for that conclusion.

4.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claim.  
If the benefit sought on appeal 
remains denied, VBA should provide 
the Veteran and his representative 
with a supplemental statement of 
the case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


